EXHIBIT DARLING INTERNATIONAL INC. COMPENSATION COMMITTEE EXECUTIVE COMPENSATION PROGRAM POLICY STATEMENT This policy is a statement of the plan for implementation of the Executive Compensation Program (the “Program”) effective January 15, 2009 for certain executives of Darling International Inc. (the “Company”), pursuant to the Company’s 2004 Omnibus Incentive Plan (the “Omnibus Plan”) approved by its stockholders in May 2005.This Program supersedes the prior executive compensation plan, which was adopted under the Omnibus Plan on
